UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-8590



RONALD MURPHY,

                                           Petitioner - Appellant,

         versus

MARYLAND PAROLE COMMISSION; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3367-S)


Submitted:   May 16, 1996                   Decided:   June 7, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ronald Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Murphy v. Maryland Parole Comm'n, No. CA-95-3367-S (D. Md.
Nov. 14 & 27, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2